DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, III US2006/0218680 (US’680) in view of Shirley et al. US 2003/0046786 (US’786).

Regarding claim 1, US’680 teaches a robot apparatus for executing a set of service procedures on a plasma processing system (abstract). US’680 further teaches referring now to FIG. 3, a jointed robot arm, resembling a human arm, as may be used in the robot device is shown, according to one embodiment of the invention. In general, a jointed arm may achieve any position and orientation within the working envelope in eight degrees of freedom. A degree of freedom is generally defined as the direction in which a robot moves when a joint is actuated. Each joint usually represent one degree of freedom (para. 53). the jointed arm robot further includes a tool that may be used to perform some function (para. 56). The robot of US’680 would require a motor to operate the jointed arm. Since the jointed arm is configured to achieve any position and a motor configured to move the tool toward a bottom of an electrostatic chuck. In an embodiment, the jointed arm includes a sander tool (platform) with a catch container. That is, as the sander sands a surface in the plasma chamber, byproduct shavings are trapped and prevented from falling towards the plasma chamber floor. In an embodiment, the jointed further includes a vacuum to trap the byproduct shavings and remove them from the chamber, wherein a vacuum would require an exhaust duct and a casing to define the vacuum (a casing, wherein the casing define an exhaust duct, a vacuum source connected to the exhaust duct) (para. 58). Therefore, US’680 teaches a cleaning tool, comprising: a platform; a motor configured to move the platform toward a bottom of an electrostatic chuck; a casing wherein the casing define an exhaust duct; and a vacuum source connected to the exhaust duct.

US’680 is silent with regard to the specific configuration of the byproduct removal tool and the vacuum tool and specifically that the casing surrounding the platform, wherein the casing and the platform define the exhaust duct therebetween.

US’786 teaches integrated circuit manufacturing equipment, and in particular to apparatus for cleaning wafer holders, such as chucks, in such equipment (para. 1). US’786 further teaches FIG. 6 shows an embodiment similar to FIG. 5. However, the FIG. 6 embodiment does not have a brush mounted on the cleaning assembly 508. In an embodiment, the assembly 508 is moved closely adjacent the chuck 305. Contaminants, e.g., particles, are vacuumed off the chuck surface by the vacuum  surrounding the platform, wherein the casing and the platform define the exhaust duct therebetween.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning tool of US’680 to include the casing surrounding the platform, wherein the casing and the platform define the exhaust duct therebetween because US’786 teaches that such a configuration can effectively clean the surface of a wafer chuck and remove contamination from the processing environment and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claims 2 and 3, the modified cleaning tool of US’680 teaches the cleaning tool of claim 1. US’786 further teaches that the wafer handler engaging device includes a spin drive for rotating the particle removal surface relative to the arm (para. 6). The spin drive reads on a spindle which would be connected to the bottom surface of the platform such as to rotate the platform. Further the exhaust ducts has a portion which extends along the axes of rotation to the end of the cleaning surface while being separate from the spin drive (para. 6 fig. 5). Therefore, the modified device of US’680 further teaches a spindle connected to a bottom surface of the platform, wherein on the casing has a portion extending along while separated from the spindle, with regard to claim 2 and wherein said portion of the casing extending along while separated from the spindle and the spindle define a lower portion of the exhaust duct, with regard to claim 3.

Regarding claim 4, the modified cleaning tool of US’680 teaches the cleaning tool of claim 1. US’786 further shows the configuration of the cleaning tool that includes a scrubbing surface integrated with a vacuum connected to a operating arm includes a stepped profile (see fig. 5), which reads on wherein the casing has a stepped profile.

Regarding claim 7, the modified cleaning tool of US’680 teaches the cleaning tool of claim 1. US’680 further teaches In an embodiment, the robot device includes an acoustic (sound) sensor that senses and interprets acoustic waves (para. 59), wherein ultrasound would be an acoustic wave. A device that included an acoustic sensor that senses and interprets acoustic waves to determine positions would include a sound an ultrasound generator in the platform.

Regarding claim 9, the modified cleaning tool of US’680 teaches the cleaning tool of claim 1. US’680 further teaches that the tool may include the robot device includes a proximity sensor senses that indicates the presence of an object within a fixed space near the sensor without physical contact (para. 59). Therefore, US’680 further teaches a height sensor. US’680 does not teaches a specific configuration of the height sensor in relation to the cleaning surface. However, because shifting the position of equipment which would not have modified the operation of the device is held to be obvious and the height sensor is used to determine the relative position of the cleaning device and the surface to be cleaned, positioning the height sensor adjacent to a sidewall of the casing, wherein the exhaust duct has a portion between the height sensor and a sidewall of the platform would have been an obvious choice.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning tool of US’680 to include positioning the height sensor adjacent to a sidewall of the casing, wherein the exhaust duct has a portion between the height sensor and a sidewall of the platform, because US’680 teaches that the height sensor is used to determine the relative position of the cleaning device and the surface to be cleaned and a claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious, see MPEP 2144.04 VI.C.

Regarding claim 10, the modified cleaning tool of US’680 teaches the cleaning tool of claim 1. US’680 further teaches in an embodiment, the robot device includes a range sensor that measures the distance from a reference point to a set of points in the plasma chamber. Range can be sensed with a pair of TV cameras (optical inspection instrument) or sonar transmitters and receivers (para. 59). Since the TV cameras are used as range sensors, they would necessarily be in communication with the motor to move the tool in response to the range sensed. Therefore, US’680 further teaches an optical inspection instrument in communication with the motor, wherein the motor is configured to move the platform in response to an inspection result of the optical inspection instrument.
	

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US’680 in view of US’786 as applied to claim 1 above, and further in view of Lin et al US 2005/0031187 (US’187).

Regarding claims 5-6, the modified cleaning tool of US’680 teaches the cleaning tool of claim 1.

The modified apparatus of US’680 does not teach an adhesive material over a sidewall and a top surface of the platform, with regard to claim 5 and wherein the platform comprises an adhesive material, with regard to claim 6.

US’187 teaches an apparatus and method for visualization of process conditions in a process chamber or chambers, particularly during the fabrication of integrated 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’680 to include an adhesive material over a sidewall and a top surface of the platform, with regard to claim 5 and wherein the platform comprises an adhesive material, with regard to claim 6 because US’187 teaches that adhesives layers can assist in trapping contamination removed from a surface to prevent the particles from redepositing in the environment and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 Ill (C).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US’680 in view of US’786 as applied to claim 1 above, and further in view of Amin et al. 2017/0205541 (US’541).

Regarding claim 8, the modified cleaning tool of US’680 teaches the cleaning tool of claim 1.

The modified apparatus of US’680 does not teach a light source in the platform; and a photo-catalyst material over the light source.

US’541 teaches an electronic device comprising an enclosure and electrical components disposed at least partially inside the enclosure (abstract). US’541 further teaches in some instances, a bare tactile surface (without any coating) exhibits an oleophilicity that decreases with use, as oils, dirt and fingerprints accumulate on the textured surface. In some embodiments, the textured surface includes a coating that maintains a certain degree of oleophilicity. Such coatings can include TiO2, which is believed to be a "self -cleaning" material after exposure to ultraviolet light. Specifically, TiO2 coatings can chemically break down absorbed oils and dirt after exposure to ultraviolet light or even sunlight through photocatalysis (para. 72). Therefore, US’541 teaches that a photo-catalyst material over the light source provides a cleaning surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’541 to include a light source in the platform; and a photo-catalyst material over the light source because US’541 teaches that a photo-catalyst material over the light source provides a .

	 
	
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, III US2006/0218680 (US’680) in view of Shirley et al. US 2003/0046786 (US’786).

Regarding claim 11, 13 and 17, US’680 teaches a robot apparatus for executing a set of service procedures on a plasma processing system (abstract). US’680 further teaches referring now to FIG. 3, a jointed robot arm, resembling a human arm, as may be used in the robot device is shown, according to one embodiment of the invention. In general, a jointed arm may achieve any position and orientation within the working envelope in eight degrees of freedom. A degree of freedom is generally defined as the direction in which a robot moves when a joint is actuated. Each joint usually represent one degree of freedom (para. 53). the jointed arm robot further includes a tool that may be used to perform some function (para. 56). The robot of US’680 would require a motor configured to rotate the platform to operate the jointed arm to have eight degrees of freedom. Since the jointed arm is configured to achieve any position and orientation within the working envelope and the working envelope can include an electrostatic chuck as in fig. 1 (para. 49). The a motor configured to move the tool toward a bottom of an electrostatic chuck. In an embodiment, the jointed arm includes a sander tool (platform) with a catch container. That is, as the sander sands a surface in the plasma chamber, byproduct shavings are trapped and prevented from falling towards the a cleaning tool, comprising: a platform; a motor configured to rotate the platform below an electrostatic chuck; a casing and a height sensor configured to detect a distance between a top surface of the platform and a bottom surface of the electrostatic chuck.

US’680 is silent with regard to the specific configuration of the byproduct removal tool and the vacuum tool and specifically that the casing surrounding the platform, and the height sensor adjacent to a sidewall of the casing, with regard to claim 11, wherein the sidewall of the casing is between the height sensor and a sidewall of the platform, with regard to claim 13, and wherein the height sensor is adjacent to a sidewall of the first portion of the casing, with regard to claim 17.

However, because shifting the position of equipment which would not have modified the operation of a device is held to be obvious and the height sensor is used to determine the relative position of the cleaning device and the surface to be cleaned, positioning the height sensor adjacent to a sidewall of the casing, , with regard to claim 11, wherein the sidewall of the casing is between the height sensor and a sidewall of the platform, with regard to claim 13 and wherein the height sensor is adjacent to a sidewall of the first portion of the casing, with regard to claim 17 would have been an obvious choice.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning tool of US’680 to include positioning the height sensor adjacent to a sidewall of the casing, with regard to claim 11, wherein the sidewall of the casing is between the height sensor and a sidewall of the platform, with regard to claim 13, and wherein the height sensor is adjacent to a sidewall of the first portion of the casing, with regard to claim 17 because US’680 teaches that the height sensor is used to determine the relative position of the cleaning device and the surface to be cleaned and a claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious, see MPEP 2144.04 VI.C.

US’786 teaches integrated circuit manufacturing equipment, and in particular to apparatus for cleaning wafer holders, such as chucks, in such equipment (para. 1). US’786 further teaches FIG. 6 shows an embodiment similar to FIG. 5. However, the FIG. 6 embodiment does not have a brush mounted on the cleaning assembly 508. In an embodiment, the assembly 508 is moved closely adjacent the chuck 305. Contaminants, e.g., particles, are vacuumed off the chuck surface by the vacuum source 512 through the ports 514 and pathways 511. In an embodiment, the base 521 of assembly 508 has a surface facing the chuck 523. In an embodiment, the base surface is positioned about 0.4 microns from the chuck surface. In an embodiment, the  surrounding the platform, wherein the casing and the platform define the exhaust duct therebetween.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning tool of US’680 to include the casing surrounding the platform because US’786 teaches that such a configuration can effectively clean the surface of a wafer chuck and remove contamination from the processing environment and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 12, the modified cleaning tool of US’680 teaches the cleaning tool of claim 11. US’680 further teaches that the height sensors are used to determine the position of the arm within the plasmas chamber to insure the correct position is achieved. Since the sensors are used to positioning the robot arm correctly, they would 

Regarding claim 14 and 15, the modified cleaning tool of US’680 teaches the cleaning tool of claim 1. US’786 further teaches in fig. 6 that the scrubbing surface of the base includes exhaust opening that define section of the base that have a top surface that is internal and separate from the outer surface (casing) (see fig. 6). Therefore, the modified device of US’786 further teaches wherein the casing is spaced apart from the platform, with regard to claim 14 and wherein the top surface of the platform is free from coverage by the casing, with regard to claim 15.

Regarding claim 16, the modified cleaning tool of US’680 teaches the cleaning tool of claim 1. US’786 further teaches in fig. 6 that the scrubbing surface of the base includes exhaust opening that define section of the base that have a top surface that is internal and separate from the outer surface (casing) (see fig. 6). The wafer handler engaging device includes a spin drive (spindle) for rotating the particle removal surface relative to the arm (para. 6). US’680 further shows in fig. 3 that the robot arm can rotate the tool around axis shown to have eight degrees that freedom (para. 53)  Therefore, the modified device of US’680 further teaches a spindle below the platform, wherein the casing comprises a first portion extending along while separated from a sidewall of the platform, a second portion extending along while separated from a bottom surface of the platform and a third portion extending along while separated from a sidewall of the spindle.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 18 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bailey, III US2006/0218680 (US’680).

Regarding claim 18, US’680 teaches a robot apparatus for executing a set of service procedures on a plasma processing system (abstract). US’680 further teaches referring now to FIG. 3, a jointed robot arm, resembling a human arm, as may be used in the robot device is shown, according to one embodiment of the invention. In general, a jointed arm may achieve any position and orientation within the working envelope in eight degrees of freedom. A degree of freedom is generally defined as the direction in which a robot moves when a joint is actuated. Each joint usually represent one degree of freedom (para. 53). the jointed arm robot further includes a tool that may be used to perform some function (para. 56). The robot of US’680 would require a motor configured to rotate the platform to operate the jointed arm to have eight degrees of freedom. Since the jointed arm is configured to achieve any position and orientation within the working envelope and the working envelope can include an electrostatic chuck as in fig. 1 (para. 49). The a motor configured to move the tool toward a bottom of an electrostatic chuck. In an embodiment, the jointed arm includes a sander tool (platform) with a catch container. That is, as the sander sands a surface in the plasma chamber, byproduct shavings are trapped and prevented from falling towards the plasma chamber floor. In an embodiment, the jointed further includes a vacuum to trap the byproduct shavings and remove them from the chamber, wherein a vacuum would require an exhaust duct and a casing to define the vacuum (para. 58). The robot device includes a proximity sensor senses that indicates the presence of an object within a fixed space near the sensor without physical contact. In an embodiment, the robot device includes an acoustic sensor that senses and interprets acoustic waves. In an embodiment, the robot device includes a range sensor that measures the distance from a reference point to a set of points in the plasma chamber. Range can be sensed with a pair of TV cameras (optical inspection instrument) or sonar transmitters and receivers, or laser positioning sensors or eddy current sensors for precise metallic surface position sensing (para. 59). Since the sensors are used to positioning the robot arm correctly, they would necessarily be in communication with the motor to move the tool correctly. Therefore, US’680 teaches a cleaning tool, comprising: a platform; a motor connected to the platform; and an optical inspection instrument below an electrostatic chuck and in communication with the motor
US’680 does not explicitly teach that the optical inspection instrument detects a location of a particle on the electrostatic chuck, and the motor moves the platform toward the location of the particle. however, it is noted that the applicant claimed configuration of “optical inspection instrument and the motor" recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The configuration of the camera (optical inspection instrument) would be one that could detect images in it field of view and communicate with the robot arm to move the robot arm (motor) to any location within the chamber and therefore would be capable of performing the recited function. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the optical inspection instrument and the motor taught by the prior art and the optical inspection instrument and the motor claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over US’680 as applied to claim 18 above, and further in view of Hirakawa et al. US2016/0296982 (US’982) evidenced by Chien et al. US 2016/0225610 (US’610).

Regarding claim 19, the modified cleaning tool of US’680 teaches the cleaning tool of claim 18.

The modified apparatus of US’680 does not teach wherein the optical inspection instrument is configured to transmit radiation toward a photomask that is below the electrostatic chuck and receive a reflection of the radiation from the photomask.

US’982 teaches an apparatus for removing at least one foreign substance includes a detection unit detecting the at least one foreign substance adhered to a holding surface of a suction holding unit configured to suck and hold a substrate. US’982 further teaches The light receiving part 712 is, e.g., a CCD (Charge Coupled Device) camera. The light receiving part 712 is supported in the state in which the optical axis of the lens 712a is inclined to the suction pad 81a at a predetermined angle, and captures an image of a target region on the suction pad 81a by receiving the reflection light of the light emitted to the suction pad 81a from a direction inclined to the suction pad 81a. The image captured by the light receiving part 712 is output to the control unit 61. The control unit 61 detects foreign substances on the suction pad 81a, based on the image acquired from the light receiving part 712 (para. 52). the foreign substances P adhered to the surface of the suction pad 81a can be detected and removed, and thus it is possible to prevent the substrate from being broken due to the foreign substances P thereon (para. 95-96). Therefore, US’982 teaches that an optical inspection instrument is configured to transmit radiation toward the electrostatic chuck and receive a reflection of the radiation from the electrostatic chuck can be used to insure complete cleaning of the electrostatic chuck.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’680 to include wherein the optical inspection instrument is configured to transmit radiation toward a surface on the electrostatic chuck and receive a reflection of the radiation from the surface because US’982 teaches that such a configuration insures complete cleaning of the electrostatic chuck and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

The modified device of US’680 does not explicitly teach the surface is a photomask that is below the electrostatic chuck, however, it is noted that the applicant claimed configuration of “the optical inspection instrument" recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The “the optical inspection instrument" of the modified device of US680 teaches an optical inspection instrument that transmits radiation and receive a reflection and therefore would be capable of being directed to a photomask that is below the electrostatic chuck. Further, US’610 teaches a chuck that holds a photomask on its bottom surface which the modified device of US’680 would be capable of reaching the surface. Therefore, one of the optical inspection instrument" taught by the prior art and the “the optical inspection instrument" claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

	
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over US’680 as applied to claim 18 above, and further in view of Hirakawa et al. US2016/0296982 (US’982).

Regarding claim 20, the modified cleaning tool of US’680 teaches the cleaning tool of claim 18.

The modified apparatus of US’680 does not teach wherein the optical inspection instrument is configured to transmit radiation toward the electrostatic chuck and receive a reflection of the radiation from the electrostatic chuck.

US’982 teaches an apparatus for removing at least one foreign substance includes a detection unit detecting the at least one foreign substance adhered to a holding surface of a suction holding unit configured to suck and hold a substrate. US’982 further teaches The light receiving part 712 is, e.g., a CCD (Charge Coupled Device) camera. The light receiving part 712 is supported in the state in which the optical axis of the lens 712a is inclined to the suction pad 81a at a predetermined angle, and captures an image of a target region on the suction pad 81a by receiving the reflection light of the light emitted to the suction pad 81a from a direction inclined to the optical inspection instrument is configured to transmit radiation toward the electrostatic chuck and receive a reflection of the radiation from the electrostatic chuck can be used to insure complete cleaning of the electrostatic chuck.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’680 to include wherein the optical inspection instrument is configured to transmit radiation toward the electrostatic chuck and receive a reflection of the radiation from the electrostatic chuck because US’982 teaches that such a configuration insures complete cleaning of the electrostatic chuck and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713